—Judgment, Supreme Court, Bronx County (Dominic Massaro, J., at hearing; Ira Globerman, J., at plea and sentence), rendered March 10, 1998, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V4 to 6V2 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record.
The hearing court properly exercised its discretion in denying defendant’s request to conduct a courtroom demonstration. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Lerner, JJ.